Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 11 is indicated as both pending and canceled at two different locations in the claims, and its pendency, or not, is indefinite. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 5, 7-10, 12-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yang et al. (2006/0147340). Yang et al. disclose a method for storing edible and sowable seeds (see paragraph 0005, lines 25-37, sunflower seeds being both edible and sowable to produce new sunflower plants) in general that are typically living and encompassing at by improving storability and long-term viability  of the seeds as compared to seeds not stored in the presence of an oxygen absorber. According to StepToHealth.com, “Edible seeds are the origin of nutrition. After all, they are a living plant that allows for renewal and regeneration. Seeds can be kept alive even after being stored.”. To any degree the general “seeds” of the prior art may be shown to not encompass applicant’s particular living seeds, the particular seed types recited are held to be obvious substitutions in the context of the base references.
As to claims 3 and 4, the disclosed oxygen absorber of Yang et al. does remove water (moisture).
As to claim 5, Yang et al. disclose seeds inherently stored within the broad temperature range claimed, such as in a shed or garage without heating or cooling. 
As to claim 7, Yang et al. disclose a time where seeds are stored at ambient temperature. 
	As to claims 8, 9, 10, 12 and 19, the claimed temperature ranges encompass the range of cool to warm on either side of ambient temperature disclosed by Yang et al..
	As to claim 13, Yang et al. disclose a commercial package.
.
	 
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersen et al. (8,375,628). Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (2006/0147340). Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornelius (3,369,859). Each discloses a seed packaging (in 32 and 34; 6; in package 2 or the acknowledged prior art bag of paragraph 0005; 26 in the disclosed package) including planting seeds (8; see paragraph 0005, lines 25-37, sunflower seeds are both edible and plantable; see column 1, lines 34-42) in general that are typically living and an oxygen absorber (see column 12, lines 8-56;1 or the acknowledged prior art oxygen scavenger of paragraph 0005; 11).

Claims 3 or 4, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of the prior art nature of the oxygen scavengers RP-A or RP-K. As to the oxygen absorber being able to remove or not remove moisture, and the oxygen absorber being RP-A or RP-K, each as disclosed being a commercially available oxygen absorber at the time of applicant’s derivation, and known prior to the inventor’s derivation, selection therefor as an oxygen absorber of a desired capability would have been obvious.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over any one of Peterson et al., Yang et al. and Cornelius in view of the prior art nature of the oxygen .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 7-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 1, 2, 3, 1, 1, 1, 1, 1, 1, 1, 5, 6, 1, 1, 7, 7, and 1, respectively  of U.S. Patent No. 10,329,072. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter may be wholly derived from, or is obvious over the previously patented subject matter. The scope of the claims of this application are commensurate with the scope of the claims as set forth in the previous patent. 

Applicant’s arguments and amendments, filed May 3,, 2021, with respect to the rejections of claim 1 and its dependent claims, and claim 16 under Wechsler et al. and Roitberg et al.  have been fully considered and are persuasive. Therefore, those rejections have been withdrawn.  However, upon further consideration, Yang et al. is maintained as a reference against claim 1 and the grounds of rejection are remade in view of Petersen et al. and Cornelius against claim 16, as such do not distinguish therefrom. It appears that relative to claim 1, edible and seeds producing flowers, such as sunflowers, are living seeds and one and the same, or as least clearly obvious to one who works with seeds, and at least sunflower seeds are both edible and sowable. Claim 16 makes no requirement thereto.

In view of the previous grounds of rejection being confusing, and the indefinite nature of claim 11, this action is made non-final.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                      
BRYON P. GEHMAN
Primary Examiner
Art Unit 373636



BPG